            Case 1:11-md-02262-NRB Document 3270 Filed 03/02/21 Page 1 of 1




                                           Attorneys at Law

Jeremy A. Lieberman                                                                        600 Third Avenue
jalieberman@pomlaw.com                                                           New York, New York 10016
                                                                             T: 212.661.1100 F: 212.661.8665

                                                         March 2, 2021

     VIA ECF
     Honorable Naomi Reice Buchwald
     United States District Judge
     United States District Court
     Southern District of New York
     500 Pearl Street – Courtroom 21A
     New York, NY 10007-1312

     Re:    In re LIBOR-Based Financial Instruments Antitrust Litig., No.11-MD-2262 (NRB);
            The Berkshire Bank v. Bank of America, et al., No. 12-cv-5723-NRB

     Dear Judge Buchwald:
             We represent the Lender Plaintiffs. Last night, we repeatedly attempted to file (i) Lender
     Plaintiffs’ Reply Memorandum in Support of Motion For Final Approval of Settlement with
     Deutsche Bank AG and Motion For Attorneys’ Fees and Reimbursement of Litigation Expenses,
     (ii) Proposed Final Judgment and Order, and (iii) Supplemental Declaration of Jennifer M.
     Keough, but we were unable to file through ECF due to apparent technical difficulties with the
     system. We informed counsel for Deutsche Bank AG of the issue last night. Pursuant to ECF
     Rule 23.6, we promptly filed the documents as soon as the system was restored (ECF Nos. 3267,
     3268, and 3269) and are filing this statement explaining how the interruption in service
     prevented the filing.

                                                                Respectfully submitted,
                                                                POMERANTZ LLP
                                                             By: s/ Jeremy A. Lieberman
                                                                Jeremy A. Lieberman
                                                                Michael J. Wernke
                                                                600 Third Avenue
                                                                New York, NY 10016
                                                                Tel: (212) 661-1100
                                                                Fax: (212) 661-8665
                                                                Email: jalieberman@pomlaw.com
                                                                         mjwernke@pomlaw.com

                                                                 Counsel for the Lender Plaintiffs
     cc: All Counsel of Record (via ECF)
